EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Sandor on 9/20/2021.
Please amend the following claims:
1. (Currently Amended) A computerized neurological assessment system for patients with mild to moderate cognitive impairments, comprising:	a neurological assessment tool comprising a user interface configured to:
receive background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receive affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	provide, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input while undergoing assessment from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to one or more objects simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, wherein the instructions to touch comprise instructions to at least one of pinch or slide the one or more objects simulated on the touch-screen input; and
receive real world activity information from the patient using the touch-screen input of the user interface in response to the provided simulations of the real world activities from each of the different cognitive skill categories, the real world activity information including fine motor 
a collateral assessment module configured to receive collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral inquiry; and	an assessment module configured to match the patient to a functional group of patients using the background information of the patient and information from a plurality of patients stored in a database, and to determine patient neurofunction assessment scores for each of the different cognitive skill categories comprising:
a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	a population score using a comparison of the affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to pinch a first object at a first location and move the first object to a second location, 
wherein to provide patient interaction feedback comprises to provide a sound feedback associated with the pinch using the user interface and a visual highlight when the first object is at the second location, and
wherein to determine the composite real world activity score for the patient comprises to determine at least one of a first time of the pinch or a second time to move the first object to the second location. 

12.	(Currently Amended) A computerized neurological assessment method for patients with mild to moderate cognitive impairments, comprising:
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to pinch a first object at a first location and move the first object to a second location, 
wherein the providing patient interaction feedback comprises providing a sound feedback associated with the pinch using the user interface and a visual highlight when the first object is at the second location, and
wherein the determining the composite real world activity score for the patient comprises determining at least one of a first time of the pinch or a second time to move the first object to the second location.

23.	(Currently Amended) A non-transitory machine-readable storage medium having instructions stored thereon that, when executed by a machine, cause the machine to perform operations comprising:	receiving, using a user interface, background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receiving affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the 
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to pinch a first object at a first location and move the first object to a second location, 
wherein the providing patient interaction feedback comprises providing a sound feedback associated with the pinch using the user interface and a visual highlight when the first object is at the second location, and
wherein the determining the composite real world activity score for the patient comprises determining at least one of a first time of the pinch or a second time to move the first object to the second location.

47.-49.	(Canceled) 

53.	(Canceled) 

54.	(New) A computerized neurological assessment system for patients with mild to moderate cognitive impairments, comprising:	a neurological assessment tool comprising a user interface configured to:
receive background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receive affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	provide, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input while undergoing assessment from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to one or more objects simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, wherein 
receive real world activity information from the patient using the touch-screen input of the user interface in response to the provided simulations of the real world activities from each of the different cognitive skill categories, the real world activity information including fine motor interaction with respect to the touch-screen input, to provide patient interaction feedback of the fine motor interaction comprising at least one of a visual highlight using the touch-screen input of the user interface or a sound feedback using the user interface, and to determine a composite real world activity score for the patient for each of the different cognitive skill categories using the received real world activity information;
a collateral assessment module configured to receive collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral inquiry; and	an assessment module configured to match the patient to a functional group of patients using the background information of the patient and information from a plurality of patients stored in a database, and to determine patient neurofunction assessment scores for each of the different cognitive skill categories comprising:
a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	a population score using a comparison of the affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to touch the touch-screen input in a specific manner, including a first touch with a left hand and a second touch with a right hand, and
	wherein to determine the composite real world activity score for the patient comprises to determine a time associated with the first touch and a time associated with the second touch.


determining a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to touch the touch-screen input in a specific manner, including a first touch with a left hand and a second touch with a right hand, and
wherein to determine the composite real world activity score for the patient comprises to determine a time associated with the first touch and a time associated with the second touch.

56.	(New) A non-transitory machine-readable storage medium having instructions stored thereon that, when executed by a machine, cause the machine to perform operations comprising:	receiving, using a user interface, background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receiving affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to one or more objects simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, wherein the 
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to touch the touch-screen input in a specific manner, including a first touch with a left hand and a second touch with a right hand, and
wherein to determine the composite real world activity score for the patient comprises to determine a time associated with the first touch and a time associated with the second touch.


receive background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receive affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	provide, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input while undergoing assessment from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to one or more objects simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, wherein the instructions to touch comprise instructions to at least one of pinch or slide the one or more objects simulated on the touch-screen input; and
receive real world activity information from the patient using the touch-screen input of the user interface in response to the provided simulations of the real world activities from each of the different cognitive skill categories, the real world activity information including fine motor interaction with respect to the touch-screen input, to provide patient interaction feedback of the fine motor interaction comprising at least one of a visual highlight using the touch-screen input of the user interface or a sound feedback using the user interface, and to determine a composite real world activity score for the patient for each of the different cognitive skill categories using the received real world activity information;
a collateral assessment module configured to receive collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral 
a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	a population score using a comparison of the affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to alternatingly pinch objects with left and right hands and move the objects from a first location to a second location, 
wherein to provide patient interaction feedback comprises to provide a sound feedback associated with each pinch using the user interface and a visual highlight when the objects are at the second location, and
wherein to determine the composite real world activity score for the patient comprises to determine, for each of the left and right hands, at least one of a time associated with the pinching the objects or a time associated with moving to the objects to the second location. 

58.	(New) A computerized neurological assessment method for patients with mild to moderate cognitive impairments, comprising:	receiving, using a user interface of a neurological assessment tool, background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receiving affect information from the patient, using the neurological assessment tool, in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input from different cognitive skill categories, the different cognitive skill 
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,

wherein to provide patient interaction feedback comprises to provide a sound feedback associated with each pinch using the user interface and a visual highlight when the objects are at the second location, and
wherein to determine the composite real world activity score for the patient comprises to determine, for each of the left and right hands, at least one of a time associated with the pinching the objects or a time associated with moving to the objects to the second location.

59.	(New) A non-transitory machine-readable storage medium having instructions stored thereon that, when executed by a machine, cause the machine to perform operations comprising:	receiving, using a user interface, background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment;	receiving affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment;	providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to one or more objects simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, wherein the instructions to touch comprise instructions to at least one of pinch or slide the one or more objects simulated on the touch-screen input;	receiving real world activity information from the patient, using the touch-screen input of the user interface, in response to the provided simulations of the real world activities from each of the different cognitive skill categories, the real world activity information including fine motor interaction with respect to 
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information; and	determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database,
wherein the instructions to touch comprise instructions to alternatingly pinch objects with left and right hands and move the objects from a first location to a second location, 
wherein to provide patient interaction feedback comprises to provide a sound feedback associated with each pinch using the user interface and a visual highlight when the objects are at the second location, and
wherein to determine the composite real world activity score for the patient comprises to determine, for each of the left and right hands, at least one of a time associated with the pinching the objects or a time associated with moving to the objects to the second location.
Allowable Subject Matter

Claims 1, 3-6, 11, 12, 14, 15, 17, 21-23, 25, 28, 44, 50-52, and 54-59 as amended herein are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to previous isues under §101, the present amendments incorporate the subject matter of previous claim 45 as noted in the action dated 4/21/2021. Accordingly the claims are seen to integrate any use of the embodied judicial exception into a practical application under MPEP §2106.05(b). Accordingly the rejection is withdrawn herein.
As a result of the particular user interface functions required in the claimed arrangement, the instant claims recite a novel neurological assessment method/system for patients with mild to moderate cognitive impairments. The particular requirements of the touch screen interface manipulation tasks, coupled with the other requirements of the claims is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Elsmore et al. (US Pat. 7,837,472 B1)  with Whent (US Pub. 2011/0282682), Duffy et al. (US Pub. 2011/0065077 A1), Reiner (US Pub. 2011/0041077) and NordCurrent (2010)1. Elsmore et al. discloses a neurological assessment system which provides a battery of tests to a user, perhaps via a touchscreen, and assesses their performance via comparisons to standards from a group of patients. Whent teaches receiving background information from a patient from a user interface based on a questionnaire, and receiving collateral input from a third part about a patient. Duffy et al. teaches matching the patient to a group of similar patients based on their background information and determining scores accordingly. Reiner teaches receiving a level of patient experience with a user interface from a questionnaire. NordCurrent teaches a touchscreen assessment game requiring a user to slide an object from one position to another and providing visual highlights when such movement is performed. Regarding claims 1, 12, and 23, the combination is silent on at least having the touch instruction include a pinching motion and the particular scoring requirements requiring determining a first time of a pinch or a second time to move the first object to a second location, among others. Regarding claims 54-56, the combination is silent on at least having the touch task include touching with left and right hands and tracking the time associated with the 
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the dependent features, touchscreen features, and the invention in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://youtu.be/QSInudlXXJ8?t=46